Taylor, J.,
(concurring). — I am unable to agree to the conclusion reached in the opinion prepared by Mr. ■ Justice Hooker upon the question as to when the statute involved in this case became actively effective as a law. Linder ¡the provisions of our constitution, all statutes enacted by our legislature becbme laws so soon as they are approved by the governor, .or, which is the equivalent, of such approval, in the absence of an express veto thereof, so soon as the -time expires that is limited by the constitution within which the governor can veto them, but, unless otherwise specially provided by the legislature in the jaw itself as part of it, all such laws lie dormant, and do not become actively effective as laws until the expiration of sixty days from the final adjournment of the session .of the legislature at which they are enacted. As part of the statute in question the legislature enacted section ¡three (3) thereof as follows: “This act shall go into effect immediately upon its passage and approval by the governor.”
The act was never expressly approved or disapproved by the Governor, but became a law without his approval at the expiration of the constitutional period allowed for his veto thereof.
In the case of Atlantic Coast Line R. Co. v. Mallard, 53 Fla. 515, 43 South. Rep. 755; the special effective clause of the statute involved was as follows: “This act *114shall take effect immediately upon its passage and approval,” and it was contended in that case the act there involved never took effect and never became a law because the legislature had by the quoted provision thereof expressly made its effectiveness as a law contingent upon and dependent upon its approval by the Governor, and that inasmuch as the Governor had never expressly approved it, it had.' never become an effective law. This court in that case held that under the provisions of our constitution on the subject a statute properly enacted by tire legislature, unless expressly vetoed by the Governor within the time limited by the constitution, becomes as valid a law, without the Governor’s express approval, as though he had affirmatively approved it. The Court upon this question were unanimous in that case although differing upon other questions involved, and the unanimous conclusion reached upon this question in that case was based largely upon the following quotation from 1 Lewis Sutherland Statutory Construction, Section 172; “When a bill becomes a law by the non-action of the executive, under constitutional regulations, the non-action of the executive is a quasi approval, not complete until the lapse of the time prescribed for his affirmative action under the given conditions.”
Our constitution does not give the Governor any voice whatever in the question as to when a law shall become actively effective — but expressly clothes the legislature alone with the authority by its action to make any law so actively effective outside of the time fixed by the constitution for all' laws generally to become effective without such special action. If the constitution gives no power to the Governor in the matter of dictating the time when any law shall become effectiveJ what right has the legislature to delegate such power to him by making the time of its effectiveness dependent upon his express ap*115proval of the whole entire law? Under the constitution the Governor approves or disapproves of the laws and every phase and feature of it as an entirety, except in the case of appropriation bills when he may disapprove of individual items therein leaving the residue to stand as law, and when he permits a law properly enacted by the legislature to stand without his express veto until after the lapse of the time fixed by the constitution for such express veto, it, and every part and feature of it becomes as valid a law as though he had expressly approved it. His non-action within the time fixed by the constitution for ■his express veto or approval, is equivalent to an express approval by him of the whole law and every part and feature of it. A special provision in a statute making it effective so soon as it becomes a valid law by the approval of the Governor, or by his nomaction within the time limited for his veto, may at some time furnish a wise and wholesome reason for the exercise by the Governor of his right to veto such entire law, but he could not in such a case veto that feature alone of the law by which the legislature undertook to give it precipitate effectiveness, leaving the balance of the statute to stand as valid law and to become effective sixty days after the final adjournment of the legislature. If the Governor cannot do so under the constitution, how can the legislature indirectly delegate to him a voice in the question of the time when a law shall become actively effective by so wording a special provision in the law dealing with the time when it shall become effective as that its immediate or remote effectiveness shall be contingent upon or dependent upon his express approval of the whole law as an entirety. The quoted third section of the law under discussion from the phraseology shows upon its face that its purpose was to give the entire law immediate effectiveness so soon as it became a valid law either by the express *116approval of the executive or by his non-action within the time limited for a veto thereof — and, as was held in the Mallard case above cited, his non-action within that time was equivalent, in its effect upon the whole law and every part and feature of it, to an express approval thereof by him. So that when the legislature enacts that “this law shall take effect immediately upon its passage and approval by the Governor” it is the same in constitutional effect as saying: “This law shall take effect immediately upon its passage and approval by the Governor, or immediately upon its becoming a law without the Govern- or’s express approval.”
M)y- view is that the statute under discussion become effective by its special terms immediately upon the expiration of the time limited by the constitution for the Governor’s veto thereof by the non-action of the Governor. In the ultimate conclusion reached in the case I concur.
Cockrell, J., concurs in the foregoing opinion by Taylor, J.